DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments filed 10/16/2020 to the claims have been acknowledged by the Examiner. The decision made by the Patent Board filed on 07/05/2022 has also been acknowledged by the Examiner.
Thus, claims 1-18 will be further considered by the Examiner.
Response to Arguments
Applicant’s amendments, prior art arguments, and the decision made by the Patent Board regarding the prior art rejections (reversed 103 rejections) overcome the current prior art rejections of the claims. The Examiner’s amendment to address and remove the indefinite language of independent claims 1 and 13 also overcome the 112b rejections of the claims. Thus, both the 103 rejections and 112b rejections of claims 1 and 13 are withdrawn and all claims 1-18 are being allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Thomas Steinberg on 07/21/2022.
The application has been amended as follows: 
Claim 1: “… rate above normal body temperatureof about 40°C to about 80°C,…”
Claim 13: “… rate above normal body temperatureof about 40°C to about 80°C,…”
Allowable Subject Matter
Claims 1-18 as presented in the claims filed 10/16/2020 with the incorporation of the Examiner’s Amendments are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 13 are allowed because the closest prior art of record does not disclose the invention of claims 1 and 22 (as modified via the Examiner’s Amendment as discussed above). The closest prior art of record is Augustine- 1st and 3rd embodiments (USPN 6406448B1) and Huang (US 2006/0271020 A1). The combination is specifically silent regarding “a medically useful agent evaporating or sublimating at an accelerated rate above normal body temperature, such as at a temperature from about 40°C to about 80°C [modified as mentioned in above Examiner’s Amendment]”, wherein this limitation- specifically the temperature- is critical to the rapid evaporation of the agent to inhibit bacterial infection of the wound area.  See the Patent Board Decision rendered on 07/05/22.  Claims 2-12 and 14-18 are being allowed as they are dependents off of allowable claims 1 and 13 with an Examiner’s Amendment as discussed below. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        July 22, 2022


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786